Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00576-CR

                                  Cynthia AMBROSE,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR10002
                         Honorable Sid L. Harle, Judge Presiding

     BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

      In accordance with this court’s opinion of this date, appellant’s Motion to Withdraw
Appeal is GRANTED and this appeal is DISMISSED.

      SIGNED November 6, 2013.


                                             _________________________________
                                             Sandee Bryan Marion, Justice